ON A REHEARING.
On an application for a rehearing the court rendered the following judgment:
Buchanan, J.
The suggestion in the petition for rehearing, that the appellant’s brief was filed more than two days after the cause was fixed for trial, comes too late. Parties are bound to take notice of the fixing of causes for trial; and the appellee should have appeared in court, when the cause'was called for argument, and moved for a continuance, if he were entitled under the rule of court to do so.
Rehearing refused.